MEMORANDUM **
Jose Luis Chavez-Quintana and Gloria Maria Garcia, husband and wife and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s (“IJ”) decision denying their applications for cancellation of removal. We dismiss the petition for review.
Petitioners’ contention that the IJ violated their due process rights by disregarding a doctor’s testimony concerning their daughter’s intellectual functioning is not a colorable constitutional claim, but rather an argument that the agency abused its discretion in assessing the evidence. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“[traditional abuse of discretion challenges recast as alleged due process violations do not constitute color-able constitutional claims that would invoke our jurisdiction.”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.